Citation Nr: 0740696	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

The symptoms of the veteran's service-connected vertigo are 
consistent with dizziness with occasional staggering.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
vertigo are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.87, Diagnostic Code 6204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2003 and December 2003, prior to the initial AOJ 
decision on his claim.  The initial notice in October 2003 
advised the veteran of the first, second and third Pelegrini 
II elements.  This notice, however, was for a service 
connection claim as the veteran had mistakenly filed a claim 
for service connection for vertigo.  The RO caught the error, 
however, and sent further notice in December 2003.  

These notices are deficient in that they failed to provide 
notice to the veteran of the fourth Pelegrini II element.  
The Board finds, however, that the purposes of the notice 
requirements has not been frustrated and the error in failing 
to provide notice of the fourth Pelegrini II element has not 
affected the essential fairness of the adjudication because 
the veteran had actual knowledge of what information and 
evidence is needed to establish his entitlement o a higher 
disability rating, which is evidenced by his multiple 
submissions of medical evidence in support of his claim and 
his testimony at a November 2007 Board hearing.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show error did not affect the essential fairness of 
the adjudication.).  

Furthermore, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  In addition, he advised VA in April 2006 that he 
had no additional evidence to submit in support of his claim, 
except for any new medical evidence which may arise.  (The 
Board notes that the veteran has submitted more recent 
medical treatment records as he indicated he might.)  The 
Board finds, therefore, that VA has fulfilled its "duty to 
notify" the veteran. 

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that an effective date for the award of benefits will 
be assigned if additional benefits are awarded.  Although the 
Board is granting the veteran an increase in his disability 
rating, it is not establishing an effective date for this 
award of benefits.  The veteran can address any questions 
regarding effective dates when the RO implements this 
decision.  Thus, the Board finds that the veteran is not been 
prejudiced by VA's failure to provide notice earlier on this 
element of his claim, and any prejudice that may exist can be 
cured when implementing this decision.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not identified any recent VA treatment relating 
to his service-connected vertigo.  Rather he identified 
private treatment records, which he provided.  The Board 
notes that, at a November 2007 Board hearing, the veteran 
submitted additional evidence, including private treatment 
records, in support of his claim.  Along with this additional 
evidence, the veteran submitted a written waiver of AOJ 
consideration.  Thus the Board can consider this evidence in 
adjudicating the veteran's claim.  See 38 C.F.R. § 20.1304 
(c) (2007). 

The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence not 
already of considered, except that submitted to the Board in 
November 2007.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claim in April 2006.  The 
Board notes that VA examination reports from March 2003 and 
January 2004 are also relevant to the veteran's claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Under Diagnostic Code 6204, a 10 percent evaluation is 
warranted for occasional dizziness.  A 30 percent evaluation 
is warranted for dizziness and occasional staggering.  
Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Hearing impairment or 
suppuration shall be separately rated and combined.  38 
C.F.R. § 4.87, Diagnostic Code 6204 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.   38 
C.F.R. § 4.3 (2007). 

After considering all the evidence, the Board finds that the 
evidence supports assigning a disability rating of 30 percent 
for the veteran's service-connected vertigo.  The veteran has 
stated since the beginning of his claim that he has balance 
problems with difficulty walking.  He testified at a hearing 
before the undersigned at the RO in November 2007 that he 
feels woozy a lot of times and that this causes him to be 
unable to walk a straight line and have difficulties in 
turning corners.  He said that he has to be very careful and 
watch while he is walking, often having to step to the side 
quickly because of loss of balance.  He said he has to 
constantly compensate to make sure that he stays upright.  

Private treatment records available as early as May 2003 show 
the veteran's treatment for this condition.  The May 2003 
treatment note indicates the veteran was seen for follow up 
on his imbalance and dizziness problems.  He has undergone 
extensive vestibular testing, one of which revealed the 
veteran shifted posteriorly and to the right.  Additional 
testing in 2007, revealed similar findings with the doctor 
strongly recommending the veteran undergo a course of 
vestibular rehabilitation.

Physical therapy records show the veteran underwent eight 
visits for vestibular rehabilitation for gait ataxia and 
Dandy's syndrome from March 2007 to April 2007.  The Physical 
Therapy Plan of Care identified problems with balance, 
dizziness and gait.  

The veteran has undergone three VA examinations since March 
2003 (March 2003, January 2004 and April 2006).  At each of 
these examinations, the veteran reported having problems with 
dizziness/lightheadedness and balance.  The examiners who 
conducted these examinations, however, did not conduct any 
vestibular testing to determine the severity of the veteran's 
complaints.  The March 2003 and January 2004 examinations 
were actually conducted in relation to a claim for an 
increased disability rating for the veteran's service-
connected hearing loss, and thus no diagnosis is indicated 
with regard the veteran's service-connected vertigo.  The 
April 2006 VA examination was specific to the veteran's 
vertigo.  The report indicates that the veteran stated that 
since 1955 "he has had what he calls balance problems and 
occasionally has dizziness or vertigo."  Physical 
examination did not reveal any obvious problems, but no 
vestibular testing was conducted.  The impression was 
bilateral vestibulitis of mild intensity.  

Despite the April 2006 VA examination findings that the 
veteran's service-connected vertigo was only of mild 
intensity, the Board finds that the evidence of the veteran's 
disability is more consistent with a 30 percent disability 
rating under the criteria in Diagnostic Code 6204.  The 
veteran's statements and testimony show that he has a problem 
with balance, including difficulties walking a straight line 
and maneuvering corners.  The private medical records 
submitted corroborate the veteran's statements and testimony.  
They show the veteran has a diagnosis of gait ataxia.  
According to the Merriam-Webster's medical dictionary, 
"ataxia" is defined as "the inability to coordinate 
voluntary muscular movement."  See http://www2.merriam-
webster.com/cgi-bin/mwmednlm?book=Medical&va=ataxia.  Thus 
this diagnosis alone reveals that the veteran has an 
inability coordinating his gait.  In addition, the private 
treatment records contain the results of extensive vestibular 
testing conducted in early 2003 and early 2007 from which the 
diagnosis of gait ataxia was rendered.  Finally, the physical 
therapy treatment records reveal the veteran's balance 
problems due to his vertigo based upon objective physical 
testing.  

Although the word "staggering" is not used in any of these 
treatment records, the Board finds that this evidence reveals 
that the veteran's balance problems due to his service-
connected vertigo are consistent with staggering.  Thus the 
criteria for a 30 percent disability rating under Diagnostic 
Code 6204 (dizziness with occasional staggering) are met.

The Board notes that this is the maximum disability rating 
permissible under this Diagnostic Code.  This Diagnostic Code 
is, however, the only one applicable to the veteran's 
service-connected vertigo.  Thus the Board finds that a 
higher disability rating is not warranted under any other 
Diagnostic Code.  

Although the veteran is at the maximum schedular rating for 
his service-connected vertigo, he may be entitled to 
extraschedular consideration if the evidence warrants 
referral under 38 C.F.R. § 3.321(b)(1) (2007).  Generally, 
the degrees of disability specified in the VA Schedule for 
Rating Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1 
(2007).  However, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2007); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The Board does not have the authority to 
assign an extraschedular rating in the first instance, but 
may consider whether referral to the appropriate official is 
required.  See also Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (citing Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (holding that § 3.321(b)(1) "does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required")).  

The Board finds, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The evidence does not show that the veteran has 
an "exceptional or unusual" disability.  Rather he merely 
disagreed with the evaluation of his disability under the 
rating schedule.  Furthermore it has not been contended or 
otherwise shown that the veteran's vertigo has resulted in 
any hospitalization or other extensive treatment regimen.  On 
the contrary, except for the eight physical therapy visits 
from March to April of 2007, the medical evidence shows the 
veteran is only seen a few times a year for his vertigo and 
corresponding balance problems.  In addition, there is no 
contention or evidence of record showing that his vertigo 
interferes with any employment to a degree that would render 
the application of the regular schedular standards 
impractical.  

The rating schedule contemplates the veteran's impairment, 
which consists mainly of vertigo (also referred to as 
dizziness and lightheadedness) and balance problems 
(diagnosed as gait ataxia).  Such impairment is consistent 
with the criteria for a 30 percent disability rating under 
Diagnostic Code 6204.  In other words, the veteran does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  

Thus the Board finds that the preponderance of the evidence 
is against referral of the veteran's claim for extraschedular 
consideration.


ORDER

Entitlement to a disability rating of 30 percent, but no 
higher, for vertigo is granted, subject to controlling 
regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


